DETAILED ACTION

	Claims 1-12 and 14-21 are currently pending.  Claims 22-24 are cancelled.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction

Applicant’s election without traverse of method species (a) (claims 17-19), and method (a) subspecies (i) (claim 18), in the reply filed on June 23, 2021 is acknowledged.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method species and/or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2021.
The restriction requirement is made FINAL.  Examination on the merits commences for claims 1-12 and 14-18.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/JP2017/026946, filed 25 July 2017.  Acknowledgment is further made of applicants' claim for foreign priority to JP 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 22, 2019 and March 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al., (WO 2015/012415, prior public availability date January 29, 2015; IDS 3/22/2019) (“Hagihara”), as evidenced by MIT News (July 16, 2013, retrieved from the internet; see PTO-892) (“MIT News”):
Paragraph numbers for Hagihara refer to US 2016/0168560 as the English language translation of WO 2015/012415, IDS 3/22/2019).
Hagihara is directed to cell culturing methods comprising applying cells on a porous polyimide film and culturing (Abstract and paragraph [0017]).
Regarding claims 1 and 2, it is initially noted that instant claim 1 is directed to a method for preparing cells, wherein cells are applied to a porous polyimide film and thereafter cultured. Thus, claim 1 is directed to a method for preparing cells.
However, claim 1 recites the following:

15(1) casting a poly(amic acid) solution consisting of a poly(amic acid) and an 16organic polar solvent into a film-like shape, and dipping in or bringing it into contact with a 17coagulating solvent to prepare a porous film of poly(amic acid); and 
 18(2) imidizing the porous film of the poly(amic acid) obtained in the step (1) 19by heat treatment.” 
	
	
	Claim 2 likewise recites the following limitations directed to the manner in which the porous polyimide film is produced:
“wherein th
15(1) casting a poly(amic acid) solution consisting of a poly(amic acid) and an 16organic polar solvent into a film-like shape, and dipping in or bringing it into contact with a 17coagulating solvent to prepare a porous film of poly(amic acid); and 
 18(2) imidizing the porous film of the poly(amic acid) obtained in the step (1) 19by heat treatment; and
(3) subjecting at least one surface of the porous polyimide film obtained in the step (2) to plasma treatment.” 


	These limitations are directed to the manner in which the porous polyimide film is produced.  With regard to the limitations directed to the manner in which the porous polyimide film has been produced, such limitations are not active steps required by the method for preparing cells, but rather are  product-by-process steps which define the porous polyimide film.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, the method by which the porous polyimide film has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the polymer film, rather any porous polyimide film would appear to read on the claimed polymer film, regardless of the process used to prepare the film. 
	As to claim 1, if the product by process limitations are considered, the process imparts these features:  
	(1) providing a porous film of poly(amic acid); and
	(2) subjecting said porous film of poly(amic acid) to imidization conditions sufficient to imidize the porous film of poly(amic acid) therefore resulting in the porous polyimide film.  Therefore, regarding claim 1, any porous polyimide film would appear to read on the porous polyimide film provided in the method for preparing cells.
	As to claim 2 and the additional plasma treatment, it is noted the instant specification (paragraph [0052]) discloses applying a plasma discharge treatment to at least one side of a porous polyimide film in order to improve the surface opening diameter, surface opening ratio, and hydrophilicity.  The specification at paragraph [0017] discloses the porosity ranges from 40% to 95%. Therefore, if the product by process limitations are considered, the process imparts the features of a hydrophilic porous polyimide film having a porosity ranging from 40-95%.  Therefore, regarding claim 2, any hydrophilic porous polyimide film having a porosity ranging from 40-95% would appear to read on the porous polyimide film provided in the method for preparing cells.

Further regarding claim 1, Example 3 (paragraphs [0156]-[0157]) of Hagihara teaches the following method:
Seeding of human skin fibroblasts in a porous polyimide by applying the cells to the porous polyimide film by suction seeding onto a wet film.  Cells were prepared at a concentration of 1 x 106/ml of medium (90% viability).  Twenty-five (25) porous polyimide films (1.4 cm2) were wetted with 1 ml of cell culture medium, and 20 µl of cell suspension was added to the B-surface of each porous polyimide film. The discharged liquid was drained. Each porous polyimide film was transferred to a 75 cm2 dish, and 12 ml of medium was added. Culturing was then carried out under ordinary conditions.
Thus, Hagihara’s step of seeding the human fibroblasts by applying the cells to the porous polyimide film reads on the step of “applying cells to a porous polyimide film and culturing cells”, as recited in claim 1.
As to claim 1 and the following limitations:
 “wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 
8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B;
 11wherein the pores in the surface layers A and B communicate with the 12macrovoids”,

It is noted that Example 3 of Hagihara does not further disclose limitations regarding the structure of the polyimide film.  However, Hagihara at paragraphs [0137]-[0139] teaches the porous polyimide film may be may be a porous polyimide film with a wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B”…. and “…a macrovoid layer 5sandwiched between the surface layers A and B”.  Hagihara teaches the surface layers (A-surface and B-surface) each have thicknesses of 0.01 to 20 µm and a plurality of pores with mean pore sizes of 0.01 to 100 µm, the pores being optionally communicating with each other, which reads on “the surface layers having a plurality of pores”, as recited in claim 1.
Hagihara teaches the A-surface layer of the porous film is a mesh structure having small holes (pores) with mean sizes of no greater than 15 µm, and the B-surface is a large-hole (pores) structure with mean sizes of 20 µm or greater, which reads on “6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B”, thus meeting the limitation of claim 1. 
Further regarding claim 1 and the limitation “8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B”, Hagihara teaches the macrovoid layer has a partition bonded to the surface layers (A-surface and B-surface) and a plurality of macrovoids surrounded by the partition wall and the surface layers (A-surface and B-surface), thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “11wherein the pores in the surface layers A and B communicate with the 12macrovoids”, it is noted that Hagihara teaches the macro-void layer and the surface layers (A-surface and B-surface) each have a plurality of pores communicating with each other, thus meeting the limitation of claim 1.

the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 
8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B;
 11wherein the pores in the surface layers A and B communicate with the 12macrovoids,
 
that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the porous polyimide film has the structures as recited in claim 1 is within the scope of the teachings of Hagihara, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells by applying cells to a porous polyimide film as recited in claim 1.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
	Regarding claim 2, as discussed above, claim 2 recites limitations directed to the manner in which the porous polyimide film is produced.  If the product by process limitations are considered, the process imparts the features of a hydrophilic porous polyimide film having a porosity ranging from 40-95%.  Therefore, regarding claim 2, any hydrophilic porous polyimide film having a porosity ranging from 40-95% would appear to read on the porous polyimide film provided in the method for preparing cells.
	Hagihara (paragraph [0137]) teaches the porous polyimide film has a porosity that is 40% or greater and less than 95%.  Hagihara further teaches that water is able to In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. 
	Regarding claim 3, Hagihara teaches the poly(amic acid) comprises biphenyltetracarboxylic dianhydrides (paragraph [0022]) and the diamine comprises benzenediamine (paragraph [0025]), thus meeting the limitation of claim 3.
	Regarding claim 4, Example 3 of Hagihara teaches seeding the fibroblasts on the surface of the B-surface layer, thus meeting the limitation of claim 4.
	Regarding claim 5, Example 3 of Hagihara does not further teach:
placing a cell suspension on the dried surface of the porous polyimide film;
 4allowing the porous polyimide film to stand, or moving the porous polyimide film 5to promote efflux of liquid, or stimulating a part of the surface to cause absorption of the cell 6suspension into the film; and 7
retaining cells in the cell suspension in the porous polyimide film, and allowing 8water to flow out.

Thus, Hagihara does render obvious a method for preparing cells wherein cell suspension is applied to the dried surface of the porous polyimide film, the film with seeded cells is allowed to stand to cause absorption of the cell suspension into the film, thus retaining the cells in the cell suspension inside the film and allowing the water to flow out, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein cell suspension is applied to the dried surface of the porous polyimide film, the film with seeded cells is allowed to stand to cause absorption of the cell suspension into the film, thus retaining the cells in the cell suspension inside the film and allowing the water to flow out, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 5 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to a prepare cells wherein cell suspension is applied to the dried surface of the porous polyimide film, the film with seeded cells is allowed to stand to cause absorption of the cell suspension into the film, thus retaining the cells in the cell suspension inside the film and allowing the water to flow out.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 6, although Example 3 (paragraph [0157]) of Hagihara renders obvious wetting the B-surface of each porous film with a cell culture medium and loading the fibroblast cell suspension into the wetted porous polyimide film, wherein cells are retained inside the film, and further allowing the cell culture medium to exude out of the film (flow out of the film), Hagihara’s Example 3 does not further teach that water exudes, or flows out of the film.
However, Hagihara at paragraphs [0081]-[0083] teach an embodiment of the method that includes a step of wetting one or both sides of the porous polyimide film with a cell culture medium solution or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out.
Thus, Hagihara does render obvious a method for preparing cells wherein that includes a step of wetting one or both sides of the porous polyimide film with a cell culture medium solution or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein that includes a step of wetting one or both sides of the porous polyimide film with a cell culture medium solution or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 6 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to a prepare cells that includes a step of 
Regarding claim 7, Example 3 of Hagihara does not further teach the limitation wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water.
However, claim 5 and paragraphs [0027] and [0091] of Hagihara teaches the method for preparing cells, wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water.
Thus, Hagihara does render obvious a method for preparing cells wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 7 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to a prepare cells wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 8, Example 3 of Hagihara does not further teach the sterilized liquid is sterile water or a sterilized buffer solution.  However, Hagihara (paragraph [0092]) teaches an embodiment of the invention wherein the sterilized liquid used for mode (C) is a sterilized buffering solution (e.g. Dulbecco's PBS or Hank’s Balanced Salt Solution) or sterilized water. 
Thus, Hagihara does render obvious a method for preparing cells wherein the sterilized liquid is sterile water or a sterilized buffer solution, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the sterilized liquid is sterile water or a sterilized buffer solution, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the sterilized liquid is sterile water or a sterilized buffer solution.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 9, although Example 3 of Hagihara renders obvious placing a cell culture medium, cells and a plurality of the porous polyimide films in a cell culture vessel, Hagihara’s Example 3 does not further teach whether or not the films are in a suspended state in the cell culture medium. 
However, Hagihara at paragraph [0093] teaches the porous polyimide film may be placed in the cell culturing vessel and when the cell culture medium is a liquid, the porous polyimide film is in a floating (suspended) state in the cell culture medium. 
prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the films are in a suspended state in the cell culture medium.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 10, Example 3 of Hagihara teaches using a plurality (i.e. 25) porous polyimide films, thus meeting the limitation of claim 10.
Regarding claim 11, Hagihara (paragraph [0093]) teaches the cells spontaneously adhere to the porous polyimide film, thus meeting the limitation of claim 11.
Regarding claim 12, Hagihara’s Example 3 does not further comment on whether or not the film is folded, wound into a roll-like shape, connected as sheets or pieces with a filamentous structure or bound into a rope-like shape and suspended or fixed in a cell culture medium in a cell culture vessel. 
However, Hagihara (paragraph [0097]) teaches the porous polyimide film can be used by working into a three-dimensional shape by being: 
folded, 
wound into a roll, 
connected as sheets or fragments by a filamentous structure, or
 bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel.
	Thus, Hagihara does render obvious a method for preparing cells wherein the film can be folded or wound into a roll, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the films are folded or wound into a roll, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 12 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the film can be folded or wound into a roll.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 14, Example 3 of Hagihara teaches the use a plurality of the polymer films wherein the films are aligned, without overlapping, which reads on “two or more porous polyimide films layered left and right in the cell culture medium”, thus meeting the limitation of claim 14.
Regarding claim 15, it is noted that the method of instant claim 4 prepares the cells by applying the cells on the surface of the porous polyimide film and the method of instant claim 14 uses two or more porous polyimide films layered left and right in the cell culture medium. Example 3 of Hagihara applies the cells on the surface of the porous film and aligns a plurality of porous films without overlapping. Thus, the method disclosed by Example 3 of Hagihara meets the limitations of claim 15.
Regarding claim 16, Example 3 of Hagihara (paragraph [0158]) teaches the cells are applied onto the porous film and the viable cell adsorption rate into the porous film was 88% and FIG. 5 illustrates the cells on and inside the porous film, thus meeting the limitations of claim 16.
Regarding claims 17 and 18, Example 3 of Hagihara seeds human skin fibroblasts, thus meeting the limitations of claims 17 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,868,933 (“U.S. ‘933”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 recites the following method:
A method for preparing cells, the method 2comprising the step of: 
applying cells to a porous polyimide film and culturing the cells; 
3wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B;

11wherein the pores in the surface layers A and B communicate with the 12macrovoids; and 
13wherein the porous polyimide film is produced by a method comprising the steps 14of:
 15(1) casting a poly(amic acid) solution consisting of a poly(amic acid) and an 16organic polar solvent into a film-like shape, and dipping in or bringing it into contact with a 17coagulating solvent to prepare a porous film of poly(amic acid); and 
18(2) imidizing the porous film of the poly(amic acid) obtained in the step (1) 19by heat treatment.

	As discussed above regarding claim 1, any porous polyimide film would appear to read on the porous polyimide film provided in the method for preparing cells.
	
Claim 1 of U.S. ‘933 claims the following method:
A cell culturing method that includes applying cells to a porous polyimide film and culturing them, wherein the porous polyimide film has a three-layer structure consisting of an A-surface layer having a plurality of pores, a B-surface layer having a plurality of pores, and a macro-void layer sandwiched between the two surface layers, a mean pore size in the A-surface layer is smaller than a mean pore size in the B-surface layer, and the macro-void layer has a partition bonded to the A-surface layer and the B-surface layer, and a plurality of macro-voids surrounded by the partition, the A-surface layer, and the B-surface layer.

Although claim 1 of U.S. ‘933 does not further claim the pores in the surface layers A and B communicate with the macrovoids, as is recited in instant claim 1, it is noted that claim 3 of U.S. ‘933 claims the following:
“The method according to claim 1, including a step of: placing a cell suspension on the dried surface of the porous polyimide film, allowing the porous polyimide film to stand, or moving the porous polyimide film to promote efflux of the liquid, or stimulating part of the surface to cause absorption of the cell suspension into the film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out.”
	Therefore, given that claim 3 teaches the film promotes efflux of liquid and allows water to flow out of the multi-layer film, it is considered that claim 3 of U.S. ‘933  
	Claim 2 of U.S.  ‘933 claims a step of seeding cells on either the A-surface or the B-surface of the porous polyimide film, which renders obvious instant claim 4.
	Claim 3 of U.S. ‘933 claims placing a cell suspension on the dried surface of the porous polyimide film, allowing the porous polyimide film to stand, or moving the porous polyimide film to promote efflux of the liquid, or stimulating part of the surface to cause absorption of the cell suspension into the film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out, which renders obvious instant claim 5.
	Claim 4 of U.S. ‘933 claims a step of wetting one or both sides of the porous polyimide film with a cell culture medium or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out, which renders obvious instant claim 6.
	Claim 5 of U.S. ‘933 claims the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water, which renders obvious instant claim 7.
	Claim 6 of U.S. ‘933 claims the sterilized liquid is sterilized water or a sterilized buffering solution, which renders obvious instant claim 8.
	Claim 7 of U.S. ‘933 claims the cell culture medium, cells and one or more porous polyimide films are placed in a cell culturing vessel, wherein the porous polyimide film is in a suspended state in the cell culture medium, which renders obvious instant claim 9.

	Claim 9 of U.S. ‘933 claims wherein the cells spontaneously adhere to the porous polyimide film, which renders obvious instant claim 11.
	Claim 10 of U.S. ‘933 claims wherein the porous polyimide film is: i) folded, ii) wound into a roll, iii) connected as sheets or fragments by a filamentous structure, or iv) bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel, which renders obvious instant claim 12.
	Claim 12 of U.S. ‘933 claims including using two or more porous polyimide films layered either above and below or left and right in the cell culture medium, which renders obvious instant claim 14.
	Claim 13 of U.S. ‘933 claims wherein the cells grow and proliferate on the surface of and inside the porous polyimide film, which renders obvious instant claim 16.
	Claim 14 of U.S. ‘933 claims wherein the cells are selected from the group consisting of animal cells, insect cells, plant cells, yeast cells and bacteria, which reads on instant claim 17.
	Claim 15 of U.S. ‘933 claims wherein the animal cells are cells derived from an animal belonging to the subphylum Vertebrata, which reads on instant claim 18.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633